Title: Joseph Wright to William Temple Franklin, [c. 29 August 1782]
From: Wright, Joseph
To: Franklin, William Temple


Dear Sir
[c. August 29, 1782]
I found at my return to Paris yesterday, that I am oblidged to be detained a Week longer, as every place was taken both in the Dilligence and Cabriole and there being no other Conveyance before then—and as I receiv’d your Packet this Morning perhaps your letter to Mr. Williams may require an immediate conveyance.— I return my sincere thanks for this continued instance of your grandfathers kindness— I could wish my situation here had put it in my Power to shew you that I had a sence of the friendship, I have received from him and yourself, but I find I have only more favours to ask— I could Wish he would give me leave to make another Copy of his Picture either in small or Large— As I wish to make a Present of to Mrs Beech or whatever Person he should think fit, the last I did, Mr Whitford has been pleased to take from me, I am fearful to ask, as I consider I may be in some Measure troublesome, and he must be tired of Seeing me so Constantly.
I remain Sr Sincerely Yours
Joseph Wright.

I had a great notion of Making it the Size of My Mothers, or the other little one you Saw, as it will be Portable, and yet sufficiently worked to keep the Likeness.

 
Addressed: A Monsieur / Monsieur Franklin—fils / a Passy
Endorsed: Joseph Wright Août.—
